Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-24 are allowed. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Closest prior art CHOI et al. (US 2016/0027264) teaches “A method and apparatus for generating a haptic signal with auditory saliency estimation from an audio signal is disclosed. The method includes detecting audio characteristic information of a bass component and audio characteristic information of a treble component from a received audio signal, estimating auditory saliency with respect to the audio signal based on the two types of audio characteristic information, and calculating a tactile signal based on the auditory saliency.”  Additionally, RAND et al. (US 2019/0227628) teaches “a system for providing substantially synchronized haptic and audio outputs. The system includes a signal processor which is configured to receive an audio signal from a main processor of the system and to receive a haptic signal, which may be received from the main processor, or may be retrieved from memory, or else may be generated in real-time by the signal processor. The signal processor calculates a delay to be applied to the haptic signal or the audio signal and outputs a delayed version of the audio signal and the haptic signal, or a delayed version of the haptic signal and the audio signal, to appropriate output stages.”  Finally, Ullrich et al. (Patent No. 7,979,146) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683